NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SOPHIA RACHELLE WILSON,                         No.    16-15870

                Plaintiff-Appellant,            D.C. No. 2:14-cv-02550-NVW

 v.
                                                MEMORANDUM*
MARICOPA COMMUNITY COLLEGE
DISTRICT,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                     Neil V. Wake, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Sophia Rachelle Wilson appeals pro se from the district court’s summary

judgment in her 42 U.S.C. § 1981 action alleging discrimination and retaliation.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Surrell v. Cal.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Water Serv. Co., 518 F.3d 1097, 1103 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment on Wilson’s sex

discrimination claim because § 1981 does not provide a claim for sex

discrimination. See Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116,

1123 (9th Cir. 2008) (“§ 1981 creates a cause of action only for those

discriminated against on account of their race or ethnicity.”). Wilson stipulated to

the dismissal of her sex discrimination claim under Title VII.

      The district court properly granted summary judgment on Wilson’s § 1981

racial discrimination claim because Wilson failed to raise a genuine dispute of

material fact as to whether her constitutional rights were violated as a result of an

official policy, practice, or custom of the Maricopa Community College District.

See Fed’n of African Am. Contractors v. City of Oakland, 96 F.3d 1204, 1215-16

(9th Cir. 1996) (policy and custom requirement set forth in Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 690-91 (1978) applies to § 1981 claims).

      The district court properly granted summary judgment on Wilson’s § 1981

retaliation claim because Wilson failed to raise a genuine dispute of material fact

as to whether there was a causal connection between her protected activity and

suspension from the college. See Manatt v. Bank of Am., N.A., 339 F.3d 792, 800

                                           2                                    16-15870
(9th Cir. 2003) (elements of a § 1981 retaliation claim); see also Univ. of Texas

Sw. Med. Ctr. v. Nassar, 133 S.Ct. 2517, 2533 (2013) (“[R]etaliation claims must

be proved according to traditional principles of but-for causation.”).

      We reject as without merit Wilson’s contention that the district court erred in

denying her request to submit new evidence.

      AFFIRMED.




                                          3                                   16-15870